Citation Nr: 1615353	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-20 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of service connection for a psychiatric disability has been adjudicated as limited to the psychiatric entity of posttraumatic stress disorder (PTSD) (based on her contentions).  However, as the record shows other psychiatric diagnoses, and because a claim of service connection for a specific psychiatric diagnosis encompasses any psychiatric disability diagnosed, the issue is expanded, as characterized on the preceding page.   See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Variously Diagnosed Psychiatric Disability

In a January 2009 claim, the Veteran sought service connection for a psychiatric disability, to specifically include PTSD.  In a January 2009 statement, she alleged that she was sexually assaulted by her drill instructor on a near "nightly basis" (but has not provided any corroborating evidence or information with respect to this claim).  The Board has reviewed her service personnel records (associated with the record) to determine whether she exhibited any behavioral changes during service which might reflect emotional trauma.  However, those records are illegible (and it is certified that they represent the best available copies).  The Veteran alleges, however, that her pregnancy in service was deliberate, to secure a discharge from service and serves as corroborating evidence that she was traumatized in service.  Further, in an August 1979 service separation report of medical history, she endorsed having depression and excessive worry and explained that such was due to job-related pressure.  

On November 2009 VA psychiatric consultation, the Veteran alleged that one of her supervisors sexually abused her in service; however, she denied PTSD symptoms of reoccurrence or avoidance.  VA treatment records include diagnoses of major depression, generalized anxiety disorder, and bipolar disorder; PTSD has not been diagnosed.

The record shows that the Veteran failed to report for a June 2015 VA psychiatric examination.  The record also shows that she is/was homeless and that her current whereabouts are unknown.  Accordingly, rescheduling her for a VA examination is not feasible.  Because these issues present medical questions that are best addressed by a behavioral sciences professional, and because the evidence of record is inadequate to determine whether her psychiatric disability is/may be related to service, an advisory medical opinion is necessary. 

Left Wrist Disability

According to the Veteran's service treatment records (STR) in December 1978, she injured her left wrist after running into a door.  She experienced slight swelling and restricted movement due to the injury.  Her left wrist was normal on x-ray; a left wrist contusion was diagnosed.  Three days later, left wrist tendonitis was diagnosed.  On August 1979 service separation report of medical examination, her upper extremities were normal on clinical evaluation.

On October 2009 VA joints examination, left wrist ganglion cyst and degenerative joint disease (DJD) were diagnosed.  On December 2009 VA fee-basis examination, left wrist ganglion cyst was diagnosed.  Neither examiner provided a nexus opinion.
On June 2010 examination on behalf of VA, the examiner reviewed the Veteran's STRs and stated that no residual of a left wrist injury was noted on separation examination.  He determined that her left wrist disability was consistent with a ganglion cyst, an acute condition, and opined that such is less likely related to a left wrist injury in service that occurred almost 30 years prior.  

The Veteran's record includes diagnoses of left wrist DJD and DeQuervain's tenosynovitis in addition to a ganglion cyst.  Because no examiner has opined whether left wrist DJD or tenosynovitis may be related to service, the examination reports (even viewed cumulatively) are inadequate for rating purposes, and a remand for an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for the disabilities on appeal.

2.  Thereafter, the AOJ should forward the Veteran's record to an appropriate psychiatrist or psychologist for review and an advisory medical opinion to determine the nature and likely etiology of her psychiatric disability.   The record must be reviewed by the consulting provider in conjunction with the examination. The provider should respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity shown.  Is it at least as likely as not (a 50% or better probability) that the Veteran has PTSD (in accordance with DSM-IV) related to an alleged stressor event in service (that is corroborated by credible supporting evidence)?  If not, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.  The rationale should specifically include comment on the Veteran's allegation that her pregnancy is corroborating evidence of sexual assaults in service because she deliberately became pregnant to stop the assaults.

(b) Regarding each psychiatric disability other than PTSD diagnosed, please opine (based on the factual record) whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include her allegations of a sexual assault therein (and the notation of depression and excessive worry on service separation).

All opinions must be accompanied by rationale that cites to clinical data and/or medical literature, as deemed appropriate.

3.  The AOJ should also arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding the etiology of her left wrist DJD and tenosynovitis.  Upon review of the record, the consulting physician should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include a December 1978 left wrist injury.

All opinions must be accompanied by rationale that cites to clinical data and/or medical literature.

4.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

